DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention “process” is not descriptive.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation below 20%, and the claim also recites most preferably below 10% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 7-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chornet et al (US 20100051875 A1) in view of Noureldin (US 20150377079).
Applicants’ claimed invention is directed to a process for the manufacture of a synthetic fuel comprising: a. gasifying a carbonaceous feedstock comprising waste materials and/or biomass to generate a raw synthesis gas comprising H2, CO, CO2, at least one other carbonaceous material comprising at least CH4 and tars, and contaminants comprising particulates, ammonia or HCI, and sulphurous gas; b. supplying at least a portion of the raw synthesis gas to a primary clean-up zone supplied with an aqueous stream at least partially to wash particulates and ammonia or HCI out of raw synthesis gas, the aqueous stream being selected to be a neutral or acidic aqueous stream when ammonia is a contaminant in the raw synthesis gas and being selected to comprise a basic aqueous stream when HCI is a contaminant in the raw synthesis gas, to provide an aqueous-washed raw synthesis gas comprising H2, CO, CO2 and contaminants comprising sulphurous gas; c. supplying at least a portion of the aqueous-washed raw synthesis gas to a secondary clean-up zone; d. contacting the aqueous-washed raw synthesis gas in the secondary clean-up zone with a physical solvent for sulphurous materials effective at least partially to absorb sulphurous materials from the aqueous-washed raw synthesis gas and recovering from the secondary clean-up zone an at least partially desulphurised, de-tarred aqueous-washed raw synthesis gas comprising H2, CO and CO2; supplying the at least partially desulphurised, de-tarred aqueous-washed raw synthesis gas to a tertiary clean-up zone; f. contacting the at least partially desulphurised, de-tarred aqueous-washed raw synthesis gas in the tertiary clean-up zone with a physical solvent for CO2 effective at least partially to absorb CO2 from the at least partially desulphurised, de-tarred aqueous-washed raw synthesis gas, and recovering from the tertiary Page 2 of 7Docket No. VEL02PUSO2 clean-up zone a first stream comprising the physical solvent for CO2 and absorbed CO2, and a second stream comprising clean synthesis gas comprising H2, CO and optionally remaining contaminants; g. removing at least part of the absorbed CO2 from the first stream in a solvent regeneration stage to recover regenerated solvent and separately CO2 in a form sufficiently pure for sequestration or other use; h. supplying the clean synthesis gas of the second stream, optionally after passage through one or more guard beds and/or alternative clean-up stages at least partially to remove any remaining contaminants, to a further reaction train to generate  a synthetic fuel.
Chornet teaches a process for making hydrocarbons from a biomass-rich material. The biomass or refuse is gasified after which it is quenched with alkaline water to remove tars and fine particles, followed by a venturi scrubber in which H2S, HCI, tars and fine particles are removed. The solids are dried to a water content of 10%. The resulting gas is washed with acidic water to remove ammonia and H2S. The cleaned synthesis gas is fed to a reformer to produce further hydrogen. Carbon dioxide is removed from this synthesis gas in a methanol absorption process and then carbon dioxide is recovered. The synthesis gas is used in a hydrocarbon synthesis to generate biofuel See paragraphs 0035, 0036, 0039, 0068, 0109, Example 2 and figure.
Chornet teaches that the cleaned synthesis gas is withdrawn from adsorption column (29) through line (30). In one embodiment, if not subjected to prior thermal reforming as mentioned hereinabove, the pressure of the cleaned synthesis gas is elevated in pressure booster (31), thereby heating the gas before it is passed through line (32) to the guard bed (33a) for moisture removal. The gas then is heated further and passed through line (33c), and through a zinc oxide guard bed (33b) for sulfur removal. The cleaned synthesis gas is withdrawn from guard bed (33b) through line (34). It is then heated further in heater (35), passed through line (36), and then contacted with steam from line (87) and oxygen in line (88) in the catalytic reformer (37), wherein light hydrocarbons contained in the cleaned synthesis gas are subjected to catalytic reforming in the presence of a reforming catalyst [0075].
	Chornet  teaches syngas, includes carbon monoxide (CO) and hydrogen (H2), with small amounts of carbon dioxide and residual hydrocarbons, and has a variety of uses. Synthesis gas may be used as a fuel gas in gas and steam boiler plants, or synthesis gas may be used to produce other desired materials, such as methanol [0003]. 
Chornet fails to teach a solvent regeneration stage to recover regenerated solvent and separately carbon dioxide in a pure form. Chornet does not teach he shifted synthesis is recombined with non-shifted gas to produce a synthesis gas having a hydrogen to carbon monoxide ratio of 2.00 ± 0.4 and upgrading the synthesis gas to more valuable products.        
However, Noureldin in the same filed of the invention teaches the acid gas removal system is configured to remove contaminants including hydrogen cyanide (HCN), carbonyl sulfide (COS), hydrogen sulfide (H2S), and/or carbon dioxide (CO2) from the raw syngas feed to thereby provide a treated syngas feed. The acid gas removal system can include: a hydrolysis/catalytic reactor (on-site or off-site), and acid gas contaminant (H2S, CO2, COS) absorber, a solvent regenerator, a membrane pre-treatment unit typically located, typically contained within an acid gas removal plant or facility; and an acid gas removal system energy management system [0083].  Noureldin teaches that the reversible gas phase water gas shift reaction reaches equilibrium very fast at the temperatures in a gasifier. This balances the concentrations of carbon monoxide, steam, carbon dioxide and hydrogen[0014].
Noureldin discloses that the typical state-of-art gasification-based multi-generation facility 50, typically incorporating integrated gasification combined cycle (IGCC) technology, is shown in FIG. 1. The IGCC technology utilizes a gasifier to turn coal, crude oil, or other carbon-based fuels into synthesis gas (syngas). Such multi-generation facilities 50 also typically also generate power, steam, hydrogen, and nitrogen, which are shared with/exported to the adjacent oil refining site [0225].
Noureldin  teaches at least a part of the liquid hydrocarbons is upgraded by at least one of hydroprocessing, product fractionation, hydrocracking and/or isomerisation to produce the synthetic fuel [0226].
Therefore, based on the disclosure of Chornet and Noureldin it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to obtain a pure synthesis gas for making synthetic fuel and recover the carbon dioxide in a solvent regeneration stage to recover regenerated solvent and recover the carbon dioxide for sequestration or other use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/           Primary Examiner, Art Unit 1622